PER CURIAM.
The petition for writ of habeas corpus is DISMISSED as unauthorized pursuant to Baker v. State, 878 So.2d 1236 (Fla.2004). Moreover, we conclude that the petition is clearly frivolous, inasmuch as it raises a claim that has been considered and rejected as unfounded at least twice by the trial court, whose rulings in this regard have been affirmed on appeal by this court. Accordingly, we direct the clerk of the court to forward a copy of this opinion to the appropriate institution within the Department of Corrections for consideration of disciplinary measures against Sinclair pursuant to section 944.279(1), Florida Statutes.
LEWIS, C.J., ROWE and MAKAR, JJ., concur.